Case 3:18-cr-00704-BRM Document5 Filed 11/28/18 Page 1 of 1 PagelD: 32

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon Michael A. Hammer
v. Crim. No. 18- 74

FARAMARZ SHAHI SAVANDI and
MOHAMMAD MEHDI SHAH :
MANSOURI : UNSEALING ORDER

This matter having come before the Court on the application of the
United States of America (Andrew Kogan, Assistant U.S. Attorney, appearing)
for an order that the Indictment returned in the above-captioned matter be
unsealed; and for good cause shown,

IT IS ON this 28th day of November, 2018,

ORDERED that the Indictment filed in the above-captioned matter is

>

Hon. Michael A. Hammer
United States Magistrate Judge

unsealed.

 
